Case: 19-30378     Document: 00515792942         Page: 1     Date Filed: 03/23/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 19-30378                         March 23, 2021
                                Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher White,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:17-CV-13433


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Christopher White pleaded guilty to: conspiring to commit healthcare
   fraud, in violation of 18 U.S.C. §§ 1347, 1349; and conspiring to falsify
   records in a federal investigation, in violation of 18 U.S.C. §§ 371, 1519.
   United States v. White, 694 F. App’x 356, 357 (5th Cir. 2017). In a 28 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30378       Document: 00515792942           Page: 2     Date Filed: 03/23/2021




                                      No. 19-30378


   § 2255 motion, he claimed plea counsel rendered ineffective assistance under
   Strickland v. Washington, 466 U.S. 668 (1984), by, inter alia, failing to provide
   adequate advice about pleading guilty.
          White’s plea counsel, in an affidavit filed in district court, broadly
   admitted the allegations. The court nonetheless denied the motion without
   a hearing.
          Our court granted a certificate of appealability (COA) on the
   Strickland ineffective-counsel claim. In doing so, it also directed the parties
   to include on appeal a discussion of whether the district court abused its
   discretion by failing to conduct a hearing.
          Proceeding pro se, White contends, inter alia: he was constructively
   denied any assistance of counsel; and prejudice should therefore be
   presumed under United States v. Cronic, 466 U.S. 648, 658–59 (1984). This
   claim substantially differs from a claim of ineffective counsel under Strickland
   because a claim under Chronic asserts a party received no counsel
   whatsoever. See Black v. Davis, 902 F.3d 541, 546–47 (5th Cir. 2018)
   (explaining differences in Sixth Amendment right-to-counsel claims under
   Strickland and Cronic and holding each must be independently raised).
   White, however, neither sought nor obtained a COA on a Cronic claim.
   Therefore, we cannot consider it. See 28 U.S.C. § 2253(c)(1); Larry v.
   Dretke, 361 F.3d 890, 896 (5th Cir. 2004) (“We may not consider a habeas
   claim unless a COA has been issued on that claim.”).
          Accordingly, the only issue we consider is the district court’s denial
   without a hearing of White’s motion, based on his Strickland ineffective-
   assistance claim. The court’s not holding a hearing is reviewed for abuse of
   discretion. United States v. Reed, 719 F.3d 369, 373 (5th Cir. 2013). “Unless
   the motion and the files and records of the case conclusively show that the
   prisoner is entitled to no relief”, the district court in a § 2255 case “shall . . .




                                            2
Case: 19-30378     Document: 00515792942           Page: 3   Date Filed: 03/23/2021




                                    No. 19-30378


   grant a prompt hearing” before making the necessary findings and
   conclusions. 28 U.S.C. § 2255(b). A petitioner is entitled to an evidentiary
   hearing if he makes specific factual claims that are “not speculative,
   conclusory, plainly false, or contradicted by the record”. Reed, 719 F.3d at
   374. Along that line, although the Government does not concede that
   White’s counsel was ineffective under Strickland, it agrees that counsel’s
   admissions indicate the potential merit of White’s claim, and that the record,
   therefore, does not conclusively show White is not entitled to relief. See 28
   U.S.C. § 2255(b).
          The district court abused its discretion by declining to hold an
   evidentiary hearing in the light of counsel’s admissions. See Reed, 719 F.3d
   at 373–74 . Therefore, White will have the opportunity at an evidentiary
   hearing to prove his counsel’s ineffectiveness under Strickland. See United
   States v. Allen, 918 F.3d 457, 462 (5th Cir. 2019) (vacating judgment and
   remanding for evidentiary hearing after district court denied § 2255 motion
   without hearing).
          VACATED and REMANDED.




                                         3